IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41418
                           Summary Calendar



UNITED STATES of AMERICA

                     Plaintiff - Appellee

     v.

FRANCISCO HUERTA, also known as Pancho

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-96-CR-353-2
                      --------------------
                        October 26, 2000

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Francisco Huerta appeals his conviction by a jury for

conspiracy to possess with intent to distribute marijuana in

violation of 21 U.S.C. § 846 and aiding and abetting the

possession of marijuana with intent to distribute in violation of

21 U.S.C. § 841(a)(1), and 18 U.S.C. § 2.     Huerta contends that

the district court abused its discretion by admitting evidence

that Huerta was granted bond, but failed to appear and evaded

authorities for about six months before being arrested again.     He



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41418
                                 -2-

also contends that there was insufficient evidence to convict him.

     The district court’s decision to admit or exclude evidence

under Fed. R. Evid. 403 is final absent an abuse of discretion.

United States v. Townsend, 31 F.3d 262, 268 (5th Cir. 1994).

Huerta makes only the conclusional statement that the jury would

not have found him guilty if the court had excluded evidence of

his flight.   This unsupported assertion does not show an abuse of

discretion by the district court.     See United States v. Bermea,

30 F.3d 1539, 1562 (5th Cir. 1994).    Moreover, Huerta’s flight

was probative of his consciousness of guilt, see United States v.

Williams, 775 F.2d 1295, 1300 (5th Cir. 1985) (defendant moved

after crime was committed), and any undue prejudice was mitigated

by the court’s limiting instruction to the jury.      See United

States v. Bailey, 111 F.3d 1229, 1234 (5th Cir. 1997).

     Huerta purports to argue that the Government presented

insufficient evidence to convict him.      However, his argument is

not one of legal sufficiency, but is only an attack on the

credibility of coconspirator and witness Santos Perez.

     This court does not review the weight of the evidence or the

credibility of the witnesses.   United States v. Garcia, 995 F.2d
556, 561 (5th Cir. 1993).   The “jury is the final arbiter of the

credibility of witnesses [and] ‘a guilty verdict may be sustained

if supported only by the uncorroborated testimony of a

coconspirator, even if the witness is interested due to a plea

bargain or promise of leniency, unless the testimony is

incredible or insubstantial on its face.’”      United States v.

White, 219 F.3d 442, 448 (5th Cir. 2000) (quoting Bermea, 30 F.3d
                           No. 99-41418
                                -3-

at 1552).   Perez’s testimony was corroborated by wiretap evidence

and was not “incredible or insubstantial on its face”.   There was

ample evidence to permit a reasonable jury to convict Huerta.

     Huerta’s conviction and sentence are AFFIRMED.